MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be
                                                                     Aug 15 2018, 8:10 am
regarded as precedent or cited before any
court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Deidre L. Monroe                                          Curtis T. Hill, Jr.
Public Defender’s Office                                  Attorney General of Indiana
Gary, Indiana
                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          August 15, 2018
Termination of the Parent-Child                           Court of Appeals Case No.
Relationships of: J.H., J.P., and                         18A-JT-677
Ja.H. (Minor Children),                                   Appeal from the Lake Superior
J.H. (Mother),                                            Court
                                                          The Honorable Thomas P.
Appellant-Respondent,
                                                          Stefaniak, Judge
        v.                                                Trial Court Cause Nos.
                                                          45D06-1605-JT-116
                                                          45D06-1605-JT-117
The Indiana Department of
                                                          45D06-1607-JT-179
Child Services,
Appellee-Petitioner



Baker, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-677 | August 15, 2018                Page 1 of 12
[1]   J.H. (Mother) appeals the trial court’s order terminating the parent-child

      relationship between Mother and J.H., J.P., and Ja.H. (collectively, the

      children). Mother argues that the evidence does not support the termination.

      Finding the evidence sufficient, we affirm.


                                                      Facts
[2]   Mother is the mother of J.H., born in July 2010; J.P., born in September 2013;

      and Ja.H., born in August 2014.1 On September 26, 2013, Department of Child

      Services (DCS) received a report that stated that Mother had tested positive for

      marijuana when J.P. was born. Mother admitted to using marijuana but stated

      that she had stopped using approximately one month before J.P.’s birth. On

      October 8, 2013, the trial court approved an informal adjustment, during which

      Mother inconsistently participated in services and DCS had difficulty

      contacting Mother.


[3]   On April 14, 2014, DCS received a report that alleged that Mother was using

      drugs and was physically abusing J.H. DCS family case manager Rebecca

      Ramon (FCM Ramon) investigated the report and found no bruises on J.H.

      FCM Ramon found that Mother did not have appropriate sleeping

      arrangements for J.P.; she gave Mother three days to find a crib or other




      1
       Mother has a fourth child who was approximately two years old at the time of the termination hearing and
      who has remained in Mother’s care.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-677 | August 15, 2018                Page 2 of 12
      appropriate sleeping item for the child. Additionally, Mother submitted a drug

      screen that tested positive for marijuana, and she admitted to marijuana use.


[4]   On April 23, 2014, DCS received a report that alleged that Mother had left J.H.

      and J.P., who were then three years old and six months old, home alone. FCM

      Ramon returned to the home; Mother stated that the children had been sleeping

      when she needed to go to the store, and she had not wanted to wake them.

      That same day, J.H. and J.P. were removed from Mother’s home and placed in

      foster case.


[5]   On April 24, 2014, DCS filed a petition alleging that J.H. and J.P. were

      Children in Need of Services (CHINS). The same day, the trial court found the

      children to be CHINS. On June 9, 2014, a dispositional hearing took place,

      and the trial court ordered Mother to submit to random drug screens; complete

      an initial clinical assessment and follow all recommendations; participate in

      parenting education; attend supervised visitation with the children; complete a

      substance abuse evaluation and follow all recommendations; and participate in

      homebased casework. The trial court approved J.H. and J.P.’s placement with

      their maternal aunt.


[6]   Sometime after J.H. and J.P. were removed, Mother lost her housing and

      struggled to obtain other housing. On August 5, 2014, Ja.H. was born; the

      baby’s meconium tested positive for marijuana. Mother also tested positive for

      marijuana. On August 6, 2014, DCS removed Ja.H. from Mother’s care, and

      on August 7, 2014, DCS filed a petition alleging Ja.H. to be a CHINS. A


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-677 | August 15, 2018   Page 3 of 12
      hearing took place that same day, and the trial court placed Ja.H. with her

      siblings with their maternal aunt. On September 29, 2014, Mother admitted to

      the allegations, and Ja.H. was found to be a CHINS. On January 14, 2015,

      Mother was ordered to complete a psychological evaluation and participate in

      homebased therapy. Also in 2015, Mother was pregnant with her youngest

      child, who is not part of this case; when she was approximately nine months

      pregnant, Mother was living at a domestic violence shelter. After the child was

      born, Mother stayed on her own mother’s couch, but she testified that her

      mother made her feel like her youngest child was not welcome.


[7]   Meanwhile, by December 2014, Mother had missed at least five visits with the

      children. Between January 23 and February 23, 2015, Mother missed ten visits.

      Between July 2014 and July 2015, Mother continued to test positive for

      marijuana. From June 24, 2015, to July 1, 2015, Mother was in an inpatient

      substance abuse treatment center. From August 2015 through March 2016,

      Mother submitted clean drug screens, but after March 2016, Mother again

      tested positive for marijuana.


[8]   In spring 2016, Mother inherited $80,000 following the death of her father.

      Around this time, Mother was not fully compliant with services. She was not

      submitting drug screens, and her visits with the children were suspended due to

      her failure to attend. On May 2, 2016, DCS filed its petition to terminate

      Mother’s parental rights. In May or June 2016, Latrice Roberts joined the case

      as the new family case manager (FCM Roberts). In September 2016, DCS



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-677 | August 15, 2018   Page 4 of 12
       secured Mother a place at the same substance abuse treatment center, but

       Mother refused to go.


[9]    In December 2016, Mother entered another facility for a ten-day substance

       abuse program; at this time, she tested positive for marijuana. Mother

       completed the inpatient part of treatment, but she did not return for the

       outpatient component. That same month, Mother accepted Section 8 housing

       in Tennessee, and moved. In February 2017, she again tested positive for

       marijuana.


[10]   In June 2017, Mother’s services were reinstated; she was referred to homebased

       casework, individual and family therapy, random drug screens, hair follicle

       screens, and inpatient drug rehab. Mother did not submit drug screens and did

       not participate in therapy. In July 2017, DCS attempted to place the children in

       Mother’s care, and an Interstate Compact for Placement of Children (ICPC)

       was filed. However, the home study came back as the apartment being vacant

       and the ICPC was denied because Mother was not present for the home study.


[11]   Mother also had difficulty with her homebased services. She was referred to

       Angela Ruiz for homebased services, but Ruiz initially had trouble contacting

       Mother. Shortly before the termination hearing, however, Mother had begun to

       comply with homebased services, and by November 2017, Mother had begun to

       participate to find housing in Indiana.


[12]   Mother completed a psychological evaluation on November 7, 2017. The

       evaluation stated that Mother suffered from borderline intellectual functioning

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-677 | August 15, 2018   Page 5 of 12
       and mild cannabis use disorder. Mother was recommended to participate in

       individual therapy to help her process her feelings and cope with life’s stressors

       and to participate in substance abuse counseling and education.


[13]   At some point during the case, after the children were placed with their

       maternal aunt, their aunt passed away. Their aunt’s daughter began caring for

       the children. J.H. has Attention Deficit Hyperactivity Disorder. He has

       received mental health services, which have focused on addressing his

       behaviors and anger management skills. J.H.’s behavior has improved; he is

       better able to manage his impulse behaviors and exhibits fewer angry outbursts.

       His service provider testified that he needs to continue with medication and

       services as he works on these issues. J.P. has some speech delays; J.P. is not as

       hyper as J.H., but has begun mimicking his brother’s behavior. Ja.H. is quiet,

       but her vocabulary has improved.


[14]   A hearing on DCS’s petition to terminate Mother’s parental rights took place

       on November 20, 2017, and January 31, 2018. During the hearing, Mother

       testified that the money she had inherited was gone; she “had looked out for

       [her] family” and “had bought a lot of stuff.” Tr. p. 38. She also testified that

       she had spent $4,000 or $5,000 a month on partying, and she had spent

       approximately $20,000 to decorate the house in which she was living. She

       further testified that she was expecting to receive another substantial inheritance

       from her father’s estate.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-677 | August 15, 2018   Page 6 of 12
[15]   At the time of the termination hearing, Mother did not have independent

       housing or employment and was again living with her mother. Mother was

       attending visitation at the time of the hearing. However, FCM Roberts testified

       that since December 2016, Mother had missed approximately thirty-five percent

       of her visits. FCM Roberts recommended that Mother’s parental rights be

       terminated and testified that it was in the children’s best interests to be adopted.

       The children’s cousin who was caring for them was willing to adopt them. On

       February 13, 2018, the trial court ordered Mother’s parental rights be

       terminated. Mother now appeals.


                                    Discussion and Decision
                                       I. Standard of Review
[16]   Our standard of review with respect to termination of parental rights

       proceedings is well established. In considering whether termination was

       appropriate, we neither reweigh the evidence nor assess witness credibility.

       K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We will

       consider only the evidence and reasonable inferences that may be drawn

       therefrom in support of the judgment, giving due regard to the trial court’s

       opportunity to judge witness credibility firsthand. Id. Where, as here, the trial

       court entered findings of fact and conclusions of law, we will not set aside the

       findings or judgment unless clearly erroneous. Id. In making that

       determination, we must consider whether the evidence clearly and convincingly

       supports the findings, and the findings clearly and convincingly support the

       judgment. Id. at 1229-30. It is “sufficient to show by clear and convincing
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-677 | August 15, 2018   Page 7 of 12
       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” Bester v. Lake Cty. Office of Family & Children,

       839 N.E.2d 143, 148 (Ind. 2005).


[17]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

       parental rights for a CHINS must make the following allegations:


               (A) that one (1) of the following is true:


                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.


                        (ii) A court has entered a finding under IC 31-34-21-5.6
                        that reasonable efforts for family preservation or
                        reunification are not required, including a description of
                        the court’s finding, the date of the finding, and the manner
                        in which the finding was made.


                        (iii) The child has been removed from the parent and has
                        been under the supervision of a local office or probation
                        department for at least fifteen (15) months of the most
                        recent twenty-two (22) months, beginning with the date
                        the child is removed from the home as a result of the child
                        being alleged to be a child in need of services or a
                        delinquent child;


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-677 | August 15, 2018   Page 8 of 12
                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


                          II. Remedy of Reasons for Removal
[18]   Mother first argues that the trial court erred by finding that there is a reasonable

       probability that the conditions resulting in the children’s removal will not be

       remedied. The children were originally removed from Mother’s care and

       custody because Mother left J.H. and J.P., who were then three years old and

       six months old, home alone, because Mother used marijuana, and because

       Mother had unstable housing when Ja.H. was born.


[19]   During the CHINS case, Mother continued to use marijuana. She consistently

       tested positive for marijuana between July 2014 and July 2015. Although she

       made some progress in abstaining from marijuana, she did not maintain her

       progress and began to use again, testing positive for the drug in December 2016

       and in February 2017. She also admitted to using the drug two months before

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-677 | August 15, 2018   Page 9 of 12
       the termination hearing. Despite admitting that she uses marijuana as a coping

       mechanism, at the time of the termination hearing, she had not addressed the

       underlying cause of her drug use.


[20]   Mother also struggled to maintain stable housing. Despite receiving a

       substantial inheritance during the case, at the time of the termination hearing,

       Mother did not have independent housing and was living with her mother, who

       she testified had previously made her feel like her youngest child was not

       welcome in the home. Further, Mother did not consistently participate in

       services to fully address the reasons for DCS’s involvement. She did not

       complete substance abuse treatment, did not consistently submit to random

       drug screens, and did not consistently participate in individual therapy. Mother

       waited until approximately two weeks before the termination hearing to

       complete her psychological evaluation.


[21]   In addition, Mother did not consistently attend visits with the children. By

       December 2014, Mother had missed five visits. Between January 23 and

       February 23, 2015, Mother missed ten visits. At some point during the case,

       Mother’s visits were suspended due to her failure to attend. Although Mother’s

       visits were eventually reinstated, at the termination hearing, FCM Roberts

       testified that since December 2016, Mother had missed approximately thirty-

       five percent of her visits.


[22]   In sum, over the course of the CHINS case, Mother did not successfully

       participate with court-ordered services designed to remedy the reasons for the


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-677 | August 15, 2018   Page 10 of 12
       children’s initial removal. Under these circumstances, the trial court did not err

       by finding that there is a reasonable probability that the conditions resulting in

       the children’s removal will not be remedied.2


                                  III. Children’s Best Interests
[23]   Mother also argues that the trial court erred by finding that termination is in the

       children’s best interests.


[24]   The evidence in the record shows that Mother is unable or unwilling to provide

       stability and make good decisions that will benefit the children. Mother left her

       then three-year-old and six-month-old home alone. After they were removed

       from Mother’s care, Mother lost their apartment and struggled to reobtain

       stable housing. She was homeless for a period of time, during which she lived

       at a domestic violence shelter and on her mother’s couch. At one point during

       the case, she obtained housing in another state; by the time of the termination

       hearing, she was back with her mother. Although she could have used her

       inheritance to obtain stable housing, she instead spent the money on herself and

       on decorating the house she was renting at the time.


[25]   In addition, Mother could not provide the children with a drug-free

       environment. She did not effectively use the services provided to her; she failed




       2
        Mother also appears to challenge the trial court’s conclusion that there is a reasonable probability that
       continuation of the parent-child relationship poses a threat to the children’s well-being. Because that prong
       and the one regarding remedy of reasons for removal are phrased in the disjunctive, we need not and will not
       consider this argument.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-677 | August 15, 2018                  Page 11 of 12
       to consistently participate in visitation with the children or in individual therapy

       or successfully complete substance abuse treatment. She did not complete her

       psychological evaluation until approximately two weeks before the termination

       hearing.


[26]   J.H.’s therapist testified that it was essential for J.H. to have structure and

       permanency, and she recommended that J.H. remain in his pre-adoptive home.

       FCM Roberts testified that termination of parental rights and adoption was in

       the children’s best interests.


[27]   Mother argues that the trial court failed to credit her with the time she stayed

       clean, failed to consider that the substance abuse treatment that she attended

       was not appropriate for a marijuana user, failed to consider her plans to obtain

       housing with the second inheritance she expects to receive, and failed to

       acknowledge the visits that she did have with the children. These arguments

       amount to requests that we reweigh the evidence and second-guess the trial

       court’s assessment of witnesses, which we may not do.


[28]   We find that the evidence supports the trial court’s conclusion that termination

       of the parent-child relationship is in the children’s best interests.


[29]   The judgment of the trial court is affirmed.


       May, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-677 | August 15, 2018   Page 12 of 12